Case 5:20-cv-00873-AFM Document 25 Filed 02/02/21 Page 1 of 23 Page ID #:4547



  1

  2

  3

  4

  5

  6

  7

  8                           UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
10

11        CRISTINA B., 1                                 Case No. 5:20-cv-00873-AFM
12                           Plaintiff,
13                                                       MEMORANDUM OPINION AND
                      v.                                 ORDER AFFIRMING DECISION
14                                                       OF THE COMMISSIONER
          ANDREW M. SAUL,
15        Commissioner of Social Security,
16                           Defendant.
17

18             Plaintiff filed this action seeking review of the Commissioner’s final decision

19    denying her application for disability insurance benefits. In accordance with the

20    Court’s case management order, the parties have filed briefs addressing the merits of

21    the disputed issues. The matter is now ready for decision.

22                                          BACKGROUND

23             In July 2016, Plaintiff applied for disability insurance benefits, alleging that

24    she became disabled on August 12, 2014. (Administrative Record [“AR”] 186-194.)

25    Plaintiff’s application was denied initially and on review. (AR 103-106, 110-114.)

26
      1  Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
27
      5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
28    Management of the Judicial Conference of the United States.
Case 5:20-cv-00873-AFM Document 25 Filed 02/02/21 Page 2 of 23 Page ID #:4548



  1   On December 16, 2018, a hearing took place before an Administrative Law Judge
  2   (“ALJ”). Plaintiff (who was represented by counsel) and a vocational expert (“VE”)
  3   testified at the hearing. (AR 32-72.)
  4         In a decision dated February 12, 2019, the ALJ found that Plaintiff suffered
  5   from the following medically severe impairments: degenerative disc disease of the
  6   cervical and lumbar spine with radiculopathy; right knee arthritis; vertigo; and
  7   asthma. (AR 17.) The ALJ found that Plaintiff’s medically determinable mental
  8   impairments and carpal tunnel syndrome were not severe. (AR 19.) The ALJ
  9   determined that Plaintiff retained the residual functional capacity (“RFC”) to perform
10    light work with the following limitations: she can lift and carry 10 pounds frequently
11    and 20 pounds occasionally; can stand and walk for six hours in an eight-hour day;
12    can sit for six hours in an eight-hour day; can frequently climb ramps and stairs,
13    balance, stoop, kneel, crouch and crawl; can occasionally climb ladders, ropes and
14    scaffolds, and reach overhead; and she must avoid concentrated exposure to fumes,
15    odors, dusts, gases and hazards. (AR 20.) Relying on the testimony of the VE, the
16    ALJ concluded that Plaintiff was able to perform her past relevant work as a bank
17    teller. Alternatively, and also relying on the VE’s testimony, the ALJ concluded that
18    Plaintiff was also able to perform other jobs existing in the national economy,
19    including cashier II, marker, and ticket seller. (AR 25-26.) Accordingly, the ALJ
20    determined that Plaintiff was not disabled from August 12, 2014 through June 30,
21    2015, the last date insured. (AR 26.)
22          The Appeals Council denied review (AR 1-6), rendering the ALJ’s decision
23    the final decision of the Commissioner.
24                                    DISPUTED ISSUES
25          1. Whether the ALJ erred at Step Two of the sequential evaluation process in
26             finding that Plaintiff’s mental impairment and carpal tunnel syndrome were
27             not severe medical impairments.
28

                                                2
Case 5:20-cv-00873-AFM Document 25 Filed 02/02/21 Page 3 of 23 Page ID #:4549



  1          2. Whether the ALJ erred in evaluating the opinion of Mark Ganjianpour, 2
  2              M.D., Plaintiff’s treating physician.
  3          3. Whether the ALJ erred in discounting Plaintiff’s subjective complaints.
  4                                   STANDARD OF REVIEW
  5          Under 42 U.S.C. § 405(g), this Court reviews the Commissioner’s decision to
  6   determine whether the Commissioner’s findings are supported by substantial
  7   evidence and whether the proper legal standards were applied. See Treichler v.
  8   Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014). Under the
  9   substantial-evidence standard, this Court asks whether the administrative record
10    contains sufficient evidence to support the Commissioner’s factual determinations.
11    Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). As the Supreme Court observed
12    in Biestek, “whatever the meaning of “substantial” in other contexts, the threshold
13    for such evidentiary sufficiency is not high.” Id. It means “more than a mere scintilla”
14    but less than a preponderance and is “such relevant evidence as a reasonable mind
15    might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S.
16    389, 401 (1971). This Court must review the record as a whole, weighing both the
17    evidence that supports and the evidence that detracts from the Commissioner’s
18    conclusion. Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007). Where
19    evidence is susceptible of more than one rational interpretation, the Commissioner’s
20    decision must be upheld. See Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007).
21                                            DISCUSSION
22    I.     Whether the ALJ erred at Step Two.
23           Plaintiff contends that the ALJ erred at step two of the sequential evaluation
24    process in determining that her mental impairments and carpal tunnel syndrome were
25    not severe. (ECF No. 20 at 3-6.) The Commissioner argues that the ALJ properly
26    assessed the medical evidence at Step Two and that Plaintiff failed to meet her burden
27    2
       Although the parties and the ALJ refer to Plaintiff’s treating physician as Mark Ganjoanpoir, the
28    correct spelling of this physician’s last name is Ganjianpour. (See AR 1081.)

                                                      3
Case 5:20-cv-00873-AFM Document 25 Filed 02/02/21 Page 4 of 23 Page ID #:4550



  1   to show that she suffered from impairments that significantly limited her ability to
  2   perform basic work activities. (ECF No. 23 at 4-6.)
  3         A. Relevant Law
  4         At Step Two of the sequential evaluation process, the claimant has the burden
  5   to show that he has one or more “severe” medically determinable impairments. See
  6   Bowen v. Yuckert, 482 U.S. 137, 146 n.5, 148 (1987); Webb v. Barnhart, 433 F.3d
  7   683, 686 (9th Cir. 2005). The Step-Two inquiry is “a de minimis screening device
  8   [used] to dispose of groundless claims.” Webb, 433 F.3d at 687 (quoting Smolen v.
  9   Chater, 80 F.3d 1273, 1290 (9th Cir. 1996)); see also Edlund v. Massanari, 253 F.3d
10    1152, 1158-1159 (9th Cir. 2001) (discussing this “de minimis standard”).
11          An impairment is not severe if it does not significantly limit the claimant’s
12    physical or mental ability to do basic work activities. 20 C.F.R. §§ 404.1522,
13    416.922. Basic work activities means “the abilities and aptitudes necessary to do
14    most jobs,” including: (1) physical functions such as walking, standing, sitting,
15    lifting, pushing, pulling, reaching, carrying or handling; (2) capacities for seeing,
16    hearing, and speaking; (3) understanding, carrying out, and remembering simple
17    instructions; (4) use of judgment; (5) responding appropriately to supervision, co-
18    workers and usual work situations; and (6) dealing with changes in a routine work
19    setting. 20 C.F.R. §§ 404.1521(b) & 416.921(b).
20          In determining whether a claimant’s mental impairment is severe, an ALJ is
21    required to evaluate the degree of mental limitation in the following four areas:
22    (1) understanding, remembering, or applying information; (2) interacting with others;
23    (3) concentration, persistence, or maintaining pace; and (4) adapting or managing
24    oneself. If the degree of limitation in these four areas is determined to be “mild,” a
25    claimant’s mental impairment is generally not severe, unless there is evidence
26    indicating a more than minimal limitation in her ability to perform basic work
27    activities. See 20 C.F.R. §§ 404.1520a(c)-(d), 416.920a(c)-(d).
28

                                                4
Case 5:20-cv-00873-AFM Document 25 Filed 02/02/21 Page 5 of 23 Page ID #:4551



  1          B. Mental Impairments
  2          The ALJ found that Plaintiff’s impairments of anxiety and depression caused
  3   a mild limitation in understanding, remembering, or applying information; a mild
  4   limitation in interacting with others; a mild limitation in concentrating, persisting, or
  5   maintaining pace; and no limitation in adapting or managing herself. (AR 18-19.)
  6   Because she found that Plaintiff’s mental impairments caused no more than minimal
  7   limitations in her ability to perform basic mental work activities, the ALJ concluded
  8   that they were not severe. (AR 18-19.)
  9          In her discussion of Plaintiff’s mental health records, the ALJ noted that
10    Plaintiff’s mental status examinations were generally normal. (AR 22, citing AR 690-
11    691,704-705, 710, 718, 738, 744, 781, 787, 5f 1181, 1183, 1190, 1194, 1201, 1202,
12    1205, 1214.) 3 The ALJ gave great weight to the opinions of the State agency
13    physicians, both of whom reviewed the record and determined that Plaintiff’s mental
14    impairments resulted in no functional limitations and were not severe. (AR 25, citing
15    AR 80 and 93.) 4
16           The opinions of non-examining physicians may serve as substantial evidence
17    so long as they are consistent with independent clinical findings or other evidence in
18    the record. See Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002.) Here, as the
19    ALJ noted, the State agency physicians reviewed the record through June 2, 2015, a
20    record which showed normal mental status findings. The ALJ’s characterization of
21    the record is supported by substantial evidence. With the exception of a sometimes
22    anxious or a depressed mood, Plaintiff’s mental status examination findings were
23    consistently normal throughout the record: her attire, grooming, hygiene and eye
24    contact were appropriate; her behavior and manner were normal and cooperative; her
25
      3
26      Some of the records the ALJ cites in Exhibit 5F (that is, from AR 1181 through AR 1214) are in
      a different format than, but duplicative of, those cited in Exhibit 2F (that is, from AR 690 through
27    AR 787).
      4
28      It appears that these are the only medical opinions regarding the extent, if any, of functional
      limitations resulting from Plaintiff’s mental impairments.
                                                       5
Case 5:20-cv-00873-AFM Document 25 Filed 02/02/21 Page 6 of 23 Page ID #:4552



  1   affect was normal, appropriate, and mood congruent; her speech was normal; her
  2   thought process was coherent, relevant, and logical; she had no suicidal ideation, no
  3   psychotic or inappropriate thought content; she was alert and oriented; her
  4   concentration was normal; her judgment was unimpaired; and her insight was fair or
  5   average. (See AR 1214 (February 20, 2015), 690-691/1205 (March 24, 2015), 704-
  6   705/1202 (April 28, 2015), 709-710/1200-1201 (May 19, 2015), 737-738/1194 (June
  7   2, 2015), 744 (June 6, 2015), 780-781/1182-1183 (June 29, 2015), 786-787/1181
  8   (July 13, 2015).
  9         Plaintiff argues that the State agency physicians did not review evidence post-
10    dating June 2015, pointing out that she “has undergone mental health treatment prior
11    to her date last insured,” she participated in an “intensive psychiatric outpatient
12    program,” and she was diagnosed with major depressive disorder, recurrent,
13    moderate with anxiety. (ECF No. 20 at 5, citing AR 738, 781, 793, 799, 826, 831,
14    837, 842, 847, 852, 871, 876, 881, 886, 892; ECF No. 24 at 2.) Many of the treatment
15    records Plaintiff cites are the same as those discussed above. More importantly, none
16    of the treatment records is substantively different than those discussed above. That
17    is, they reflect that Plaintiff received psychotherapy for depression and anxiety. The
18    only positive clinical finding is a sometimes depressed or anxious mood, or an
19    observation that Plaintiff was tearful. (AR 793 (August 2015); 799 (September
20    2015); 826-827, 831 (November 2015); 837, 847, 852 (December 2015); 871, 876,
21    881, 886 (January 2016); 892 (February 2016).) Plaintiff emphasizes that she was
22    diagnosed with anxiety disorder and depression and that during an individual
23    psychotherapy session she reported “overwhelming anxiety.” (ECF No. 24 at 2.) The
24    existence of an impairment, diagnosis, or symptom, however, does not mean that
25    Plaintiff suffered from a significant limitation in her ability to perform work
26    activities. To the contrary, standing alone, neither a diagnosis nor a claimant’s
27    subjective complaints are sufficient to demonstrate severity at Step Two. See
28    Draiman v. Berryhill, 2018 WL 895445, at *7 (C.D. Cal. Feb. 13, 2018) (claimant’s

                                                6
Case 5:20-cv-00873-AFM Document 25 Filed 02/02/21 Page 7 of 23 Page ID #:4553



  1   “diagnoses of Major Depressive Disorder and Generalized Anxiety Disorder are
  2   insufficient to demonstrate that she has a severe mental impairment” at step two);
  3   Gahagan v. Colvin, 2013 WL 4547868, at *6 (E.D. Wash. Aug. 28, 2013) (“that
  4   certain diagnoses exist in the record does not establish that they are severe or cause
  5   disabling symptoms) (citing Key v. Heckler, 754 F.2d 1545, 1549-1550 (9th Cir.
  6   1985) (diagnosis alone does not establish severity).
  7          Plaintiff also objects to the ALJ’s reliance upon her ability to use a computer
  8   and take care of three dogs in reaching the non-severity finding. Plaintiff argues that
  9   “the ability to feed three dogs or occasionally use a computer does not equate to mild
10    or no mental limitations, particularly when pets are a well known supportive
11    technique used in the mental health community to help patients cope with depression
12    and stress, i.e. emotional support animals.” (ECF No. 20 at 4-5.) 5 Contrary to
13    Plaintiff’s suggestion, it was appropriate for the ALJ to consider Plaintiff’s ability to
14    use a computer and take care of three dogs in analyzing the severity of a mental
15    impairment at step two. See 20 C.F.R. §§ 404.1520a(c)(2), 416.920a(c)(2) (in
16    assessing severity of a mental impairment, the Commissioner considers whether it
17    interferes with an “ability to function independently, appropriately, effectively, and
18    on a sustained basis” including “such factors as the quality and level of [ ] overall
19    functional performance, any episodic limitations [and] the amount of supervision or
20    assistance [ ] require[d].”). Finally, the ALJ’s conclusion that Plaintiff’s mental
21    impairments did not impose significant limitations is supported by substantial
22    evidence as set forth above. As such, any error has no bearing on the ALJ’s decision.
23           Next, Plaintiff argues that the ALJ improperly relied upon her own
24    observations of Plaintiff’s ability to function at the hearing. (ECF No. 20 at 4.)
25    Although courts generally condemn an ALJ’s reliance upon personal observations,
26    this is not a case where the ALJ substituted her own lay judgment in the place of a
27
      5
28     The Court notes that Plaintiff does not allege, and nothing in the record indicates, that her three
      dogs qualify as “emotional support animals.”
                                                       7
Case 5:20-cv-00873-AFM Document 25 Filed 02/02/21 Page 8 of 23 Page ID #:4554



  1   medical diagnosis. Instead, the ALJ relied, in part, upon observations that Plaintiff’s
  2   conduct at the hearing was inconsistent with alleged impaired concentration or social
  3   function. This was not an improper consideration. See Orn, 495 F.3d at 639-640
  4   (while an ALJ may not rely solely on personal observations to discount a claimant’s
  5   testimony, the ALJ may use those observations in context with other indicators of the
  6   claimant’s credibility in evaluating testimony); Estrada v. Colvin, 2016 WL
  7   1181505, at *10 (E.D. Cal. Mar. 28, 2016) (ALJ was entitled to consider observations
  8   that claimant was able to participate in the hearing without distraction, which
  9   contradicted hearing testimony regarding maintaining concentration); Obiora v.
10    Astrue, 2012 WL 628144, at *4 (C.D. Cal. Feb. 27, 2012) (ALJ properly considered
11    that the claimant, inconsistent with his allegations of difficulty concentrating and
12    following instructions, “behaved appropriately” at the hearing and was able to make
13    arguments on his own behalf).
14          In sum, the ALJ’s determination that Plaintiff’s mental impairments imposed
15    no more than minimal limitation on Plaintiff’s ability to perform work related activity
16    is supported by substantial evidence. See Davenport v. Colvin, 608 F. App’x 480,
17    481 (9th Cir. 2015) (in reviewing step two determination, the Court considers
18    whether “the ALJ had substantial evidence to find that the medical evidence clearly
19    established that” Plaintiff did not have a severe mental impairment); Sevier v. Colvin,
20    2014 WL 1247369, at *6 (E.D. Cal. Mar. 25, 2014) (ALJ’s finding of non-severity
21    supported by substantial evidence where record did not “reflect any functional
22    limitations associated with Plaintiff’s diagnoses of major depressive disorder,
23    posttraumatic stress disorder, and panic disorder with agoraphobia”).
24          C. Carpal Tunnel Syndrome
25          The ALJ noted a diagnosis of carpal tunnel syndrome and the EMG findings
26    from April 13, 2015, which revealed moderate right and mild left carpal tunnel
27    syndrome with no evidence of cervical radiculopathy. (AR 21.) In concluding that
28    Plaintiff’s carpal tunnel syndrome was not severe, the ALJ observed that Plaintiff

                                                8
Case 5:20-cv-00873-AFM Document 25 Filed 02/02/21 Page 9 of 23 Page ID #:4555



  1   received little or no treatment for that impairment through the date last insured – that
  2   is, June 30, 2015. (AR 19.) The ALJ reasoned that Plaintiff would have obtained
  3   more treatment if her impairment had caused significant pain or limitations prior to
  4   the date last insured.
  5         As mentioned, the mere diagnosis of an impairment does not establish
  6   disability. See Young v. Sullivan, 911 F.2d 180, 183 (9th Cir. 1990). While Plaintiff
  7   repeatedly cites the same medical record the ALJ acknowledged, she points to no
  8   medical evidence supporting the conclusion that her carpal tunnel syndrome imposed
  9   a significant functional limitation on her ability to perform work-related activities
10    prior to the date last insured. See Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d
11    1155, 1164-1165 (9th Cir. 2008) (ALJ did not err at step two by failing to classify
12    carpal tunnel syndrome as a severe impairment where the medical record did not
13    establish work-related limitations).
14          Plaintiff argues that her lack of treatment was due to the fact that she was
15    dependent upon the approval of workers compensation insurance. (ECF No. 20 at 5-
16    6.) She points to treatment notes reflecting slightly decreased strength of her bilateral
17    upper extremities, decreased sensation and numbness in her radial digits, trigger
18    fingers, and decreased grip strength. (AR 1086, 1088, 1091, 1097, 1106, 1109, 1120,
19    1124, 1132.) Even assuming that the ALJ erred by relying on a lack of treatment, the
20    fact remains that the record fails to suggest any significant functional impairment
21    resulting from carpal tunnel syndrome. Furthermore, even if the ALJ erred at Step
22    Two by finding Plaintiff’s carpal tunnel syndrome non-severe, the error was harmless
23    because the ALJ nevertheless considered Plaintiff’s carpal tunnel syndrome when
24    determining Plaintiff’s RFC at step four. (See AR 21-22.) See Davenport, 608
25    F. App’x at 481 (“any error regarding the step-two determination is harmless because
26    the ALJ proceeded to step five and considered Davenport’s mental impairments as
27    part of that analysis”); Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007) (failure to
28    address particular impairment at step two is harmless if the ALJ fully evaluated the

                                                 9
Case 5:20-cv-00873-AFM Document 25 Filed 02/02/21 Page 10 of 23 Page ID #:4556



  1   claimant’s medical condition in later steps of sequential evaluation process); Kemp
  2   v. Berryhill, 2017 WL 3981195, at *5 (C.D. Cal. Sept. 8, 2017) (any error at step two
  3   was harmless because the ALJ subsequently considered mental health issues in
  4   assessing the claimant’s RFC, although the ALJ found mental health issues did not
  5   cause any limitation).
  6   II.    Whether the ALJ provided legally adequate reasons for rejecting
  7          Dr. Ganjianpour’s opinion.
  8          Plaintiff contends that the ALJ failed to provide legally sufficient reasons for
  9   rejecting the opinion of Dr. Ganjianpour, her primary treating physician. (ECF No.
 10   20 at 6-8.)
 11          A. Relevant Law 6
 12          The medical opinion of a claimant’s treating physician is entitled to controlling
 13   weight so long as it is supported by medically acceptable clinical and laboratory
 14   diagnostic techniques and is not inconsistent with other substantial evidence in the
 15   record. Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (quoting 20 C.F.R.
 16   § 404.1527(c)(2)). If a treating physician’s medical opinion is uncontradicted, the
 17   ALJ may only reject it based on clear and convincing reasons. Trevizo, 871 F.3d at
 18   675; Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008). If a treating
 19   physician’s opinion is contradicted, the ALJ must provide specific and legitimate
 20   reasons supported by substantial evidence in the record before rejecting it. Trevizo,
 21   871 F.3d at 675; Ghanim v. Colvin, 763 F.3d 1154, 1160-1061 (9th Cir. 2014). The
 22   ALJ can meet the requisite specific and legitimate standard “by setting out a detailed
 23   and thorough summary of the facts and conflicting clinical evidence, stating his
 24

 25
      6
 26     The rules for the evaluation of medical evidence at the administrative level have been revised for
      disability applications which were filed on or after March 27, 2017. See Revisions to Rules
 27   Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844-01 (Jan. 18, 2017); 20 C.F.R.
      §§ 404.1520c(a), 416.920c(a). Because Plaintiff filed her application on July 6, 2016, the revised
 28   regulations do not apply.

                                                      10
Case 5:20-cv-00873-AFM Document 25 Filed 02/02/21 Page 11 of 23 Page ID #:4557



  1   interpretation thereof, and making findings.” Trevizo, 871 F.3d at 675 (citations and
  2   internal quotation marks omitted).
  3          B. Relevant Medical Evidence
  4          Dr. Ganjianpour treated Plaintiff for the physical impairments she sustained in
  5   a fall at work on August 12, 2014 – specifically, Plaintiff’s neck, back, hip and
  6   shoulder injuries as well as carpal tunnel syndrome. Accordingly, the Court’s
  7   summary of the medical record is limited to evidence related to those impairments. 7
  8          Plaintiff was first evaluated by Dr. Ganjianpour on December 15, 2014. (AR
  9   1127.) Dr. Ganjianpour reviewed x-rays which revealed disc space narrowing at C5-
 10   C6, but no abnormal ossification or calcification. X-ray of Plaintiff’s lumbar spine
 11   was unremarkable. X-rays of Plaintiff’s bilateral shoulders showed a 2-B arch and
 12   no other abnormal ossification or calcification. X-rays of Plaintiff’s right hand, right
 13   “tib-fib,” and pelvis were all within normal limits. (AR 1136.) Dr. Ganjianpour’s
 14   impression was that Plaintiff suffered numerous sprains/strains and contusions. (AR
 15   1136-1137.) He stated that EMGs and NCVs were indicated and recommended 12
 16   sessions of physical therapy, anti-inflammatory medication and a muscle relaxant.
 17   (AR 1137.)
 18          A follow-up examination in February 2015 revealed positive Phalen’s and
 19   Tinel’s of the right wrist; decreased grip strength; stiffness and spasm of the lower
 20   lumbar spine; and positive straight leg raise. Dr. Ganjianpour noted that he had not
 21   yet received the MRI results. EMGs of Plaintiff’s lower extremities showed left-sided
 22   L5 radiculopathy. (AR 1124.)
 23          In a progress report dated April 13, 2015, Dr. Ganjianpour noted positive
 24   Phalen’s and Tinel’s bilateral wrists and “some stiffness and spasm” of the cervical
 25
      7
        Based upon the record and Plaintiff’s brief, it appears that Plaintiff’s impairments related to her
 26   fall, including her neck, back, shoulder, hip, and carpal tunnel syndrome, were treated exclusively
      by Dr. Ganjianpour. Although Plaintiff received treatment at Kaiser Permanente for numerous other
 27   ailments – including anxiety, hypertension, osteoarthritis of the left ankle, asthma, obesity,
 28   depression, and an ankle sprain – she was not treated for the physical impairments upon which
      Dr. Ganjianpour’s opinion was based. (See AR 1144 (“List of Problems”).)
                                                      11
Case 5:20-cv-00873-AFM Document 25 Filed 02/02/21 Page 12 of 23 Page ID #:4558



  1   spine. (AR 1120.) He reviewed EMGs of Plaintiff’s upper extremities, which showed
  2   moderate right and mild left carpal tunnel syndrome with no evidence of cervical
  3   radiculopathy. He also reviewed the MRI of Plaintiff’s cervical spine, which revealed
  4   small disc herniations at multiple levels more significantly at C6-C7 and a 3 mm disc
  5   bulge causing bilateral nerve root compromise. (AR 1120-1121.)
  6         In May 2015, Dr. Ganjianpour reported that Plaintiff had spasm and stiffness
  7   of the cervical and lumbar spine. She also was limping. (AR 1117.) Plaintiff
  8   complained of fainting and dizziness. She reported falling, which exacerbated her
  9   neck and back conditions. Dr. Ganjianpour recommended physical therapy and
 10   refilled Plaintiff’s prescription for Flexeril (a muscle relaxant). (AR 1118.)
 11         Physical examination findings in July 2015 consisted of stiffness about the
 12   neck and back with L5 radiculopathy. (AR 1113.) Dr. Ganjianpour indicated that he
 13   would request a spine specialist for Plaintiff’s neck and lumbar spine. (AR 1114.)
 14         An examination in August 2015 revealed stiffness and spasm of the cervical
 15   spine; spasm of the lumbar spine with positive straight leg raise; positive Phalen’s
 16   and Tinel’s; and decreased grip strength. Dr. Ganjianpour noted that they were
 17   awaiting authorization for a spine specialist and that he would request physical
 18   therapy for Plaintiff’s carpal tunnel syndrome. (AR 1109-1110.)
 19         Dr. Ganjianpour’s progress report from October 2015 indicated Plaintiff
 20   continued to have stiffness and spasm of the neck and some radicular pain down the
 21   right side with positive Phalen’s and Tinel’s of both wrists. (AR 1106.) He
 22   recommended physical therapy and continued her with muscle relaxant medication.
 23   (AR 1107.) Similarly, examination in November 2015 revealed stiffness and spasm
 24   of the neck; positive Phalen’s and Tinel’s of both wrists; and stiffness and spasm of
 25   the lumbar spine. Dr. Ganjianpour noted that Plaintiff had attended three of the six
 26   authorized sessions of physical therapy, but reported that it had “not yielded much
 27   result.” (AR 1101-1102.)
 28

                                                12
Case 5:20-cv-00873-AFM Document 25 Filed 02/02/21 Page 13 of 23 Page ID #:4559



  1          In his January 2016 examination, Dr. Ganjianpour found positive Phalen’s and
  2   Tinel’s of both wrists; positive Spurling and Lhermitte down bilateral shoulders;
  3   numbness in radial three digits; triggering of left middle finger; and positive straight
  4   leg raise of the lumbar spine with radiation to the right leg. (AR 1097-1098.) Plaintiff
  5   received an injection inside the right wrist carpal tunnel area, which she tolerated
  6   well. He discussed the possibility of carpal tunnel release and trigger finger release,
  7   depending upon how she responded to the injection. (AR 1098.)
  8          Plaintiff was next seen by Dr. Ganjianpour on May 2, 2016, when he
  9   conducted a final examination and prepared a Permanent and Stationary Medical-
 10   Legal Report. The report sets out a background of Plaintiff’s injury, work history,
 11   and complaints. (AR 1081-1084.) The examination performed on that date revealed
 12   Jamar grip strength 2/2/0/0/0 right and 2/4/2/2/2 left;8 limited range of motion in the
 13   lumbar and cervical spine; decreased sensation in thumb/index/long finger; positive
 14   leg raising at 70 degrees bilaterally; some pain in wrist and knee palpation and knee;
 15   edema in the left ankle; “some decreased grip strength,” and mild triggering of the
 16   middle fingers, however it was not “significant.” (AR 1086, 1088-1091.) Under a
 17   heading entitled “Gait,” Dr. Ganjianpour reported that Plaintiff “walks without a
 18   limp” and was able to walk on toes and heels. (AR 1089). In the same examination,
 19   however, under a heading entitled “Ambulation,” Dr. Ganjianpour indicated “[t]here
 20   is limp” and Plaintiff “is unable to toe walk and heel walk.” (AR 1091.) Examination
 21   of Plaintiff’s shoulders and hips was normal. (AR 1087, 1089.) A neurological
 22   examination also was normal. (AR 1088).
 23          Under the heading “Impression,” Dr. Ganjianpour found that Plaintiff suffered
 24   from the following: cervical spine disc herniation C6-C7 causing bilateral nerve root
 25   compromise with radiation to the upper extremities; bilateral middle finger trigger
 26   finger, occasionally symptomatic; bilateral carpal tunnel syndrome confirmed by
 27
      8
       With regard to the Jamar grip testing, Dr. Ganjianpour stated that he did not believe that Plaintiff
 28   “has provided maximum effort.” (AR 1094.)

                                                       13
Case 5:20-cv-00873-AFM Document 25 Filed 02/02/21 Page 14 of 23 Page ID #:4560



  1   EMG, status post one right-sided injection with minimal improvement; lumbar spine
  2   multilevel disc herniations with nerve root compromise at L5-S1; right hip mild
  3   greater trochanteric bursitis; and left ankle chronic sprain with instability. (AR 1091-
  4   1092.) He reported that he treated Plaintiff with physical therapy, anti-inflammatory
  5   medication and diagnostic testing and that Plaintiff had some improvement.
  6   Dr. Ganjianpour indicated that he had discussed the possibility of carpal tunnel
  7   release surgery, but Plaintiff was not interested. He noted that Plaintiff’s complaints
  8   of headaches, dizziness, trouble sleeping, and left ankle sprain were being treated at
  9   Kaiser under Plaintiff’s private insurance. He also noted that he had requested
 10   authorization for a neurological evaluation and a spinal specialist, but treatment was
 11   not authorized. (AR 1091-1092.)
 12         In Dr. Ganjianpour’s opinion, Plaintiff was limited to sedentary/desk work;
 13   she could lift a maximum of five pounds; she was precluded from repetitive gripping,
 14   grasping, pulling, pushing, torqueing, bending, stooping, as well as from prolonged
 15   standing or walking. (AR 1093.)
 16         C. Analysis
 17         Because Dr. Ganjianpour’s opinion was contradicted by the opinions of the
 18   State agency physicians, the ALJ was required to provide specific and legitimate
 19   reasons for rejecting it. Here, the ALJ concluded that Dr. Ganjianpour’s opinion was
 20   entitled to little weight and provided the following reasons: It is not supported by
 21   objective evidence and is inconsistent with the record as a whole; Dr. Ganjianpour
 22   “primarily summarized in the treatment notes the claimant’s subjective complaints,
 23   diagnoses, and treatment, but did not provide objective clinical or diagnostic findings
 24   to support the functional assessment”; his “opinion is inconsistent with the objective
 25   findings … which show no more than moderate findings”; and his opinion is
 26   inconsistent with Plaintiff’s admitted activities of daily living. (AR 23.)
 27         An ALJ may properly reject a treating physician’s opinion that is unsupported
 28   by clinical findings. See Chaudhry v. Astrue, 688 F.3d 661, 671 (9th Cir. 2012);

                                                14
Case 5:20-cv-00873-AFM Document 25 Filed 02/02/21 Page 15 of 23 Page ID #:4561



  1   Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004). Here,
  2   in discussing the medical record, the ALJ observed that findings from physical
  3   examinations and objective tests were often negative revealed mild findings.
  4   Specifically, the ALJ discussed the November 2014 MRI which showed disc bulges
  5   at L4-5 and L5-S1 and an EMG/NCS which revealed chronic left L5 radiculopathy.
  6   (AR 21, citing AR 1124, 1141.) She noted a physical examination on March 6, 2015
  7   revealed normal range of motion, reflexes, gait and coordination, no edema or
  8   tenderness, and no cranial nerve deficit. (AR 21, citing AR 1209.) The ALJ also noted
  9   that focal examination of Plaintiff’s back, neck, bilateral shoulders and arms were all
 10   within normal limits on March 26, 2015. (AR 21, citing AR 1204.)
 11          The ALJ observed that, “[e]ven when [Plaintiff] had positive findings, they
 12   were often mild and never more than moderate.” (AR 21.) For example, the ALJ
 13   pointed to Plaintiff’s EMG revealing mild left and moderate right carpal tunnel
 14   syndrome with no evidence of cervical radiculopathy as well as a cervical spine MRI
 15   showing small disc herniations at multiple levels, most significantly at C6-7, and a
 16   disc bulge causing bilateral nerve root compromise. (AR 21, citing AR 1120-1121.)
 17   The ALJ also noted that a physical examination performed on June 6, 2015 revealed
 18   Plaintiff’s gait was intact and Romberg was negative. (AR 22, citing AR 1192.) 9
 19   Additional findings from that examination showed Plaintiff’s muscle strength in
 20   upper and lower extremities was 5/5; her sensation was intact; she was alert and
 21   oriented; her recent and remote memory were normal; her attention span,
 22   concentration were normal; and the CT scan of her brain was normal. (AR 1192.)
 23          The ALJ considered Plaintiff’s physical impairments, including degenerative
 24   disc disease of the cervical and lumbar spine with radiculopathy, and concluded that
 25   she was limited to light work. Plaintiff objects to that conclusion, emphasizing that
 26   the clinical findings demonstrate small disc herniations and a disc bulge with nerve
 27   9
        The treatment notes from June 6, 2015 are from Kaiser Permanente and reflect that the
 28   examination was a consultation performed to review Plaintiff’s complaints of headache, imbalance,
      and vertigo after her August 2014 accident. (AR 1191-1192.)
                                                     15
Case 5:20-cv-00873-AFM Document 25 Filed 02/02/21 Page 16 of 23 Page ID #:4562



  1   root compromise. Plaintiff, however, cites no authority for the proposition that a
  2   small herniation and disc bulge with nerve root compromise supports Dr.
  3   Ganjianpour’s extreme functional limitations restricting Plaintiff to lifting no more
  4   than five pounds and precluding her from prolonged standing or walking. Instead,
  5   Plaintiff’s argument amounts to a disagreement as to how the evidence should be
  6   interpreted. However, so long as the ALJ’s interpretation of the record is rational and
  7   supported by substantial evidence, which it is here, the Court may not disturb it. See
  8   Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007) (“[I]f evidence is susceptible of
  9   more than one rational interpretation, the decision of the ALJ must be upheld.”).
 10         In light of the record, the ALJ’s determination that Dr. Ganjianpour’s extreme
 11   functional limitations – such as restricting Plaintiff to lifting no more than five
 12   pounds and precluding her from prolonged standing or walking – were inconsistent
 13   with his own findings as well as the overall medical evidence is supported by
 14   substantial evidence. See Daniel S. v. Saul, 2020 WL 1915894, at *4 (E.D. Wash.
 15   Feb. 24, 2020) (ALJ’s interpretation of the record as showing “generally mild
 16   results” was rational and supported by substantial evidence, where evidence included
 17   MRI revealing mild disc bulging, posterior disc herniation, and mild compression of
 18   the S1 nerve root with a marked severity rating); Charles B. v. Berryhill, 2019 WL
 19   1014781, at *6 (C.D. Cal. Mar. 4, 2019) (ALJ properly rejected treating physician
 20   opinion for lack of objective support where MRI showed small disc bulges, mild to
 21   moderate foraminal stenosis, but no central canal stenosis or root impingement);
 22   Coelho v. Astrue, 2011 WL 3501734, at *6 (N.D. Cal. Aug. 10, 2011) (ALJ met his
 23   burden of providing a specific, legitimate reason to reject the treating physicians’
 24   opinions for lack of supporting objective evidence where evidence of cervical spine
 25   condition included an MRI showing stenosis, disc narrowing, desiccation, and
 26   posterior disc bulging, but normal cord signal), aff’d, Coelho v. Colvin, 525 F. App’x
 27   637 (9th Cir. 2013). Accordingly, the ALJ properly relied upon on a lack of objective
 28

                                                16
Case 5:20-cv-00873-AFM Document 25 Filed 02/02/21 Page 17 of 23 Page ID #:4563



  1   clinical support and inconsistency with the record to discount Dr. Ganjianpour’s
  2   opinion.
  3   III.   Whether the ALJ properly evaluated Plaintiff’s subjective complaints.
  4          Plaintiff contends that the ALJ erred in evaluating Plaintiff’s subjective
  5   complaints. (ECF No. 20 at 8-13.)
  6          A. Plaintiff’s Subjective Complaints
  7          Plaintiff alleged that she is disabled due to back, hip, and shoulder injury –
  8   right side, asthma, depression, unbalance, neuropathy, carpal tunnel syndrome in
  9   both hands, high blood pressure, anxiety, migraines, trigger in hands and feet, and
 10   limited range of motion in the neck, hip, legs and ankles. (AR 221.) She alleged that
 11   these injuries resulted in constant pain, unbalance, and migraines which in turn
 12   caused her depression and anxiety. (AR 222.) At the hearing, Plaintiff testified about
 13   the injuries in the August 14, 2014 work-related accident in which she slipped and
 14   “flew into the door.” She suffered a lump on her head, her back, hip, and ribs were
 15   bruised, and she had a gash in her leg. (AR 43.) Since then, she continued to suffer
 16   pain that travels from her neck to her right shoulder blade on her right shoulder; pain
 17   and spasm in her lower back; and her feet will go numb. With regard to carpal tunnel
 18   syndrome, Plaintiff testified that she is unable to grip, and has problems doing simple
 19   things such as tying her shoes or buttoning her shirt. If Plaintiff writes for too long,
 20   her hand cramps and gets numb, and she gets trigger finger. She suffers from weekly
 21   headaches and migraines. She also gets dizzy and falls down. She also has instability
 22   in her left ankle. As a result of multiple issues, she must be careful walking. She has
 23   anxiety around people because she fears someone will bump into her and she will
 24   fall. Plaintiff explained that her depression caused her to sleep a lot during the day
 25   and some days she would not get out of bed at all. Plaintiff was also forgetful and
 26   had to have “little alarms to tell [her] when to do things.” (AR 44-53.)
 27          Plaintiff estimated that after the accident, she was able to sit for about 20 to 30
 28   minutes at a time before her hip or neck would hurt. She estimated she was able to

                                                 17
Case 5:20-cv-00873-AFM Document 25 Filed 02/02/21 Page 18 of 23 Page ID #:4564



  1   stand or walk for about 20 or 30 minutes before she would need to sit down. Plaintiff
  2   believed she could lift at most eight or nine pounds. (AR 58-60.)
  3         Plaintiff reported that she took the following medications: Combivent and an
  4   inhaler for asthma; Lisinopril for high blood pressure medication; Lorazepam for
  5   anxiety; Flexeril (a muscle relaxant) at night. When necessary, she also took
  6   medication for vertigo, migraines. She had recently been prescribed Lyrica to see if
  7   it would help with pain. (AR 54-56.)
  8         As for daily activities, Plaintiff testified that in 2014-2015, she would wake
  9   up, have coffee, “play” in the kitchen a little, and sit and watch TV. Later she would
 10   go outside and sit so that her dogs could play. She would microwave food for herself.
 11   She was able to grocery shop on her own. Plaintiff could do small loads of laundry
 12   and do the dishes. She had no trouble showering on her own. She was able to drive
 13   “locally,” but essentially only drove to doctors’ appointments. (AR 37, 62.)
 14         B. Relevant Law
 15         Where, as here, a claimant has presented objective medical evidence of an
 16   underlying impairment that could reasonably be expected to produce pain or other
 17   symptoms and the ALJ has not made an affirmative finding of malingering, an ALJ
 18   must provide specific, clear and convincing reasons before rejecting a claimant’s
 19   testimony about the severity of his symptoms. Trevizo, 871 F.3d at 678 (9th Cir.
 20   2017) (citing Garrison, 759 F.3d at 1014-1015). “General findings [regarding a
 21   claimant’s credibility] are insufficient; rather, the ALJ must identify what testimony
 22   is not credible and what evidence undermines the claimant’s complaints.” Burrell v.
 23   Colvin, 775 F.3d 1133, 1138 (9th Cir. 2014) (quoting Lester v. Chater, 81 F.3d 821,
 24   834) (9th Cir. 1995)). The ALJ’s findings “must be sufficiently specific to allow a
 25   reviewing court to conclude the adjudicator rejected the claimant’s testimony on
 26   permissible grounds and did not arbitrarily discredit a claimant’s testimony regarding
 27   pain.” Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir. 2015) (quoting Bunnell
 28   v. Sullivan, 947 F.2d 341, 345-346 (9th Cir. 1991) (en banc)).

                                               18
Case 5:20-cv-00873-AFM Document 25 Filed 02/02/21 Page 19 of 23 Page ID #:4565



  1         Factors an ALJ may consider when making such a determination include the
  2   objective medical evidence, the claimant’s treatment history, the claimant’s daily
  3   activities, unexplained failure to pursue or follow treatment, and inconsistencies in
  4   testimony. See Ghanim, 763 F.3d at 1163; Molina v. Astrue, 674 F.3d 1104, 1112
  5   (9th Cir. 2012).
  6         C. Analysis
  7         After summarizing Plaintiff’s subjective complaints, the ALJ partially
  8   discounted them, concluding that they were not entirely consistent with the record.
  9   As the Commissioner points out, the ALJ provided the following reasons for
 10   discounting Plaintiff’s allegations: (1) the objective medical evidence did not support
 11   the extent of Plaintiff’s alleged pain and limitations; (2) Plaintiff had not received the
 12   type of medical treatment one would expect for a totally disabled individual; and (3)
 13   despite her alleged impairments, Plaintiff had engaged in a somewhat normal level
 14   of daily activity. (ECF No. 23 at 10-12; see AR 21-22.)
 15             1. Objective Evidence
 16         “Although lack of medical evidence cannot form the sole basis for discounting
 17   pain testimony, it is a factor that the ALJ can consider in his credibility analysis.”
 18   Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005); see Batson, 359 F.3d at 1197
 19   (lack of objective medical evidence to support claimant’s subjective complaints
 20   constitutes substantial evidence in support of an ALJ’s adverse credibility
 21   determination). Here, the ALJ found that the objective evidence did not support the
 22   extreme limitations alleged by Plaintiff. After discussing all of the evidence,
 23   including the MRI and EMG results, the ALJ observed:
 24         the longitudinal record shows that [Plaintiff] had no motor or sensory
 25         loss and a full range of motion; notes also indicate that [Plaintiff] had
 26         normal gait, 5/5 (full) strength, normal reflexes, no muscle wasting, and
 27         no focal motor or sensory deficits. These objective findings demonstrate
 28         the absence of muscle atrophy or weakness, unilaterally decreased lower

                                                 19
Case 5:20-cv-00873-AFM Document 25 Filed 02/02/21 Page 20 of 23 Page ID #:4566



  1         extremity reflexes, or sensory abnormalities. There were thus no clinical
  2         signs of nerve root compression or any other condition which could
  3         cause the chronic disabling back pain alleged by the claimant, and the
  4         medical record, otherwise, documents no such clinical signs.
  5   (AR 22.) Consequently, while the ALJ afforded some weight to Plaintiff’s subjective
  6   complaints and imposed limitations in excess of those opined by the State agency
  7   physicians, she rejected them to the extent that they suggested Plaintiff suffered from
  8   more pain and limitation than incorporated in the ALJ’s RFC. As set forth in detail
  9   above, the objective medical evidence reveals mild to moderate physical
 10   impairments. In light of the record, the ALJ properly relied upon the absence of
 11   objective medical support as one factor in her decision to partially discount Plaintiff’s
 12   subjective complaints.
 13             2. Conservative treatment
 14         Observations regarding the relatively conservative nature of a claimant’s
 15   treatment properly may factor into the evaluation of a claimant’s subjective
 16   complaints. See Tommasetti v. Astrue, 533 F.3d 1035, 1039-1040 (9th Cir. 2008);
 17   Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007). Here, the ALJ discounted
 18   Plaintiff’s subjective complaints because the treatment she received was not what
 19   one would expect for a totally disabled individual. The ALJ explained that the record
 20   revealed that Plaintiff received no consistent treatment for musculoskeletal issues
 21   during the dates in issue. In addition, the ALJ observed that Plaintiff received routine,
 22   conservative and non-emergency treatment since the alleged onset date. (AR 21.)
 23         As set forth above, Plaintiff’s treatment for her allegedly disabling
 24   musculoskeletal impairments consisted of ten office visits with Dr. Ganjianpour over
 25   the course of a year and a half, a handful of physical therapy sessions, and a single
 26   injection for her carpal tunnel syndrome. Further, for her allegedly disabling
 27   impairments, Dr. Ganjianpour prescribed muscle relaxants and anti-inflammatory
 28   medication. Courts have upheld an ALJ’s characterization of treatment as

                                                 20
Case 5:20-cv-00873-AFM Document 25 Filed 02/02/21 Page 21 of 23 Page ID #:4567



  1   conservative even where the treatment includes narcotic pain medication paired with
  2   epidural injections. See Martin v. Colvin, 2017 WL 615196, at *10 (E.D. Cal.
  3   Feb. 14, 2017) (“[T]he fact that Plaintiff has been prescribed narcotic medication or
  4   received injections does not negate the reasonableness of the ALJ’s finding that
  5   Plaintiff’s treatment as a whole was conservative, particularly when undertaken in
  6   addition to other, less invasive treatment methods.”); Zaldana v. Colvin, 2014 WL
  7   4929023, at *2 (C.D. Cal. Oct. 1, 2014) (a treatment regimen including Tramadol
  8   and “multiple steroid injections” was conservative); see also Huizar v. Comm’r of
  9   Social Sec., 428 F. App’x 678, 680 (9th Cir. 2011) (ALJ properly discounted
 10   subjective complaints where claimant responded favorably to conservative treatment,
 11   which included “the use of narcotic/opiate pain medications”). Here, Plaintiff was
 12   not prescribed narcotic medication, nor did she seek or receive any treatment more
 13   invasive than the single injection for her carpal tunnel syndrome. Given this record,
 14   the ALJ’s characterization of Plaintiff’s treatment as relatively conservative is
 15   supported by substantial evidence, and therefore the ALJ properly relied upon such
 16   to discount Plaintiff’s testimony. 10
 17               3. Daily activities
 18          The ALJ found that Plaintiff had engaged in “a somewhat normal level of daily
 19   activity and interaction.” (AR 21.) As support for this conclusion, the ALJ explained
 20   that Plaintiff “admitted activities of daily living including she lived alone, took care
 21

 22
      10
         Plaintiff does not specifically argue that the ALJ mischaracterized her treatment as conservative.
 23   However, in arguing that her carpal tunnel syndrome was a severe impairment, Plaintiff alleges that
      the lack of treatment was due to the fact she was “at the mercy of the workers compensation
 24
      insurance to approve any and all treatments.” (ECF No. 20 at 5-6.) While an ALJ may not make
 25   adverse inferences from a lack of treatment where a claimant is uninsured or unable to afford
      treatment, see Orn, 495 F.3d at 638, this is not such a case. Plaintiff had private health insurance
 26   with Kaiser Permanente during the relevant time period. Thus, her minimal treatment appears to be
      based upon Plaintiff’s choice to seek treatment only within the confines of a workers’ compensation
 27   claim rather than obtain it at Kaiser Permanente, where she was treated for her other ailments.
 28   Plaintiff does not explain why – if she was suffering from the extreme disabling pain and symptoms
      she alleges – she could not seek treatment through her primary health providers.
                                                      21
Case 5:20-cv-00873-AFM Document 25 Filed 02/02/21 Page 22 of 23 Page ID #:4568



  1   of three dogs, and could drive”; she “admitted she was using a computer for online
  2   dating,” and she “was in a relationship in June of 2015.” (AR 21.)
  3             Generally, “[e]ngaging in daily activities that are incompatible with the
  4   severity of symptoms alleged can support an adverse credibility determination.”
  5   Ghanim, 763 F.3d at 1165. Plaintiff contends that her admitted activities are not
  6   readily transferable to a work environment. (ECF No. 20 at 9-10.) The Commissioner
  7   counters that the activities need not be commensurate with full-time work to support
  8   the conclusion that her subjective complaints were not fully credible. Rather,
  9   Plaintiff’s activities need only show that she exaggerated her symptoms or limitations
 10   because they contradict her claims of a totally debilitating impairment. (ECF No. 23
 11   at 11.)
 12             While the Commissioner may be correct, none of the activities cited by the
 13   ALJ appears to be inconsistent with her allegations of pain and limitations. At least
 14   without further explication, it is not clear to the Court that Plaintiff’s ability to “live
 15   alone,” use a computer for online dating, sit outside while her dogs played, and drive
 16   to doctor’s appointments, or “be in a relationship” contradict her subjective
 17   testimony. Nevertheless, any error in this regard was harmless in light of the other
 18   legally sufficient reasons provided by the ALJ. See Molina, 674 F.3d at 1115 (where
 19   one or more reasons supporting ALJ’s credibility analysis are invalid, error is
 20   harmless if ALJ provided other valid reasons supported by the record); Carmickle v.
 21   Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1162-1163 (9th Cir. 2008) (same).
 22                                           ORDER
 23             IT IS THEREFORE ORDERED that Judgment be entered affirming the
 24   decision of the Commissioner of Social Security and dismissing this action with
 25   prejudice.
 26   DATED: 2/2/2021                          ____________________________________
 27                                                 ALEXANDER F. MacKINNON
                                               UNITED STATES MAGISTRATE JUDGE
 28

                                                  22
Case 5:20-cv-00873-AFM Document 25 Filed 02/02/21 Page 23 of 23 Page ID #:4569



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                           23
